ORDER

PER CURIAM:
AND NOW, this 7th day of March, 2003, John Martin DeLaurentis having been suspended from the practice of law in the State of New Jersey for a period of one year by Order of the Supreme Court of New Jersey filed September 9, 2002; the said John Martin DeLaurentis having been directed on December 20, 2002, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that John Martin DeLau-rentis is suspended from the practice of law in this Commonwealth for a period of one year, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.